                                           Case 3:19-cv-04073-JST Document 59 Filed 08/19/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST BAY SANCTUARY COVENANT,                        Case No. 19-cv-04073-JST
                                         et al.,
                                   8                    Plaintiffs,                          SCHEDULING ORDER
                                   9             v.                                          Re: ECF No. 57
                                  10
                                         WILLIAM BARR, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has received Plaintiffs’ Emergency Motion to Consider Supplemental Evidence

                                  14   and Restore the Nationwide Scope of the Injunction. ECF No. 57. Regarding the scheduling of

                                  15   the motion, the Court believes that the neither 48 hours proposed by the Plaintiffs for Defendants

                                  16   to respond, id. at 3, nor the “months” proposed by the Defendants, id. at 4, seems reasonable.

                                  17   Also, the Court requires more legal briefing from the Plaintiffs than is contained in their

                                  18   Emergency Motion on the legal framework for the issuance of a nationwide injunction, so that

                                  19   both parties can thoroughly address this issue. The Court will therefore invite the Plaintiffs to file

                                  20   an amended brief in support of their motion.

                                  21          Accordingly, the Court now sets the following schedule: Plaintiffs’ amended opening brief

                                  22   is due August 22, 2019; Defendants’ opposition is due August 29, 2019; and Plaintiffs’ reply is

                                  23   due September 3, 2019. The Court will conduct a hearing on September 5, 2019 at 9:30 a.m.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 19, 2019
                                                                                        ______________________________________
                                  26
                                                                                                      JON S. TIGAR
                                  27                                                            United States District Judge

                                  28
